Title: From Benjamin Franklin to [——— d’Anglemont], 5 February 1780
From: Franklin, Benjamin
To: Anglemont, —— d’


Sir
Passy, feb. 5. 1780.
Mr. Torris informs me that eight of the Prisoners formerly brought in to Dunkirque by the Black prince an american Privateer are desirous of serving under Capt. Ryan in the fearnot, and that the said Captain knowing them, and placing Confidence in them, is desirous of having them in his service; I do hereby request that you would be pleased to deliver the said Eight Prisoners to Capt. Ryan where in you will much oblige me, who have the honour to be. Sir, y. m. o. & most h. S.

M. Le Commissaire des Ports et Arsenaux de la Marine pour le departement de Dunkerque.
